 SAN DIEGO C(OUNTY DISTRICT COUNCIl. OF ('ARPENII4RSSan Diego County District Council of Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Campbell Industries) andSverre Seim.San Diego County District Council of Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO; and Shipwrights, Boatbuildersand Helpers, Carpenters Local Union No. 1300 andThomas Ellison. Cases 21 CB-5718 and 21-CB5751June 28. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn March 8. 1977, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondents and theGeneral Counsel filed exceptions and supportingbriefs and the General Counsel filed a brief answeringRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Respon-dents violated Section 8(b)(l)(A) by fining employeeswho had crossed a picket line before their resigna-tions, to the extent that the fines related to crossingsmade after the employees had resigned from Respon-dent Local Union. As fully set forth below, we do notagree with the Administrative Law Judge's appor-tionment of the fines to the preresignation and post-resignation picket-line crossings.The Administrative Law Judge also found that Re-spondent Local violated Section 8(b)(2) by threaten-ing to cause the discharge of certain employees fornonpayment of dues through the use of a union-secu-rity clause which was not in effect at the time thealleged dues obligation arose. We agree that thethreat violated Section 8(b)(2).Finally, the Administrative Law Judge found thatRespondent Local did not violate Section 8(b)(1)(A)by causing dues to be withheld, pursuant to dues-checkoff authorizations, for the period between col-lective-bargaining contracts. We disagree and findthat by this action Respondent Local did violate Sec-tion 8(b)( I)(A), as set ftrth below.The facts of record are not in dispute. The Employ-ers involved herein. San Diego Marine ConstructionCorp. and Campbell Industries. are engaged in ship-building and were parties to a multiemployer-multi-union collective-bargaining agreement which expiredSeptember 30. 1975. Respondent Local was one of theunions who was party to the contract.After the collective-bargaining agreement expired astrike ensued. commencing October 1,. 1975, and end-ing February 13, 1976. A new agreement was reachedeffective February 13. 1976. and running throughFebruary 12, 1979. Both the old and the new con-tracts contained union-security provisions. Only thenew contract, however, contained a dues-checkofl'provision, although both San Diego Marine andCampbell voluntarily honored dues-checkoff authori-zations during the period of the old contract. Thecheckoffs provided for the monthly deduction of duesas well as for accelerated payment of unpaid dues.They also provided fior a 15-day revocation periodannually or 15 days before the contract's expirationupon written notice to both the Employer and Re-spondent Local.During the course of the strike, employees (of bothCampbell and San Diego Marine) who were membersof Respondent Local attempted to resign their unionmembership and return to work. Most crossed thepicket line after sending a resignation letter but be-fore its receipt by Respondent Local. Some crossedthe picket line on the day the letters were received byRespondent Local.'The International constitution governing the ac-tions of both Respondent Local and Respondent Dis-trict Council of Carpenters provides that a membermay resign upon written notice and approval of amajority of those present at a regular meeting. How-ever, the constitution also provides that considerationof a resignation will not be undertaken if it is for thepurpose of violating a trade rule-one of which isworking behind a duly authorized picket line of asubordinate of the International. The constitutionfurther provides for fines, and Respondent DistrictCouncil's bylaws provide for a fine of $300 for amember crossing such a picket line.As a consequence of the picket-line crossing, thetendered resignations of those individuals who hadcrossed were rejected, and each was fined $300.The Administrative Law Judge concluded that em-ployees may resign at will from a union as long asthey continue to meet the financial obligations owed'The Administrative Law Judge inadvertently iound that the resignationletter of Richard Beckwith was received by the Local ti nion on D)ecember 9.1975. The letter was received on December 8, 1975243 NLRB No. 17147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto it as imposed by a collective-bargaining agreement.He further concluded that the employees herein hadtherefore effectively resigned from Respondent Localwhen their resignation letters were received. As statedabove, he also found that the $300 fines, to the extentthey represented a fine for the time period the em-ployees were no longer members, violated Section8(b)(1)(A). To this extent the Administrative LawJudge therefore ordered reimbursement on a pro ratabasis to those employees who had already paid thefine.We agree with the Administrative Law Judge thatthe resignations herein were effective when they werereceived by Respondent Local. Employees are notbound to observe a strike which commences whilethey are union members and are entitled to return towork, protected by Section 7 of the Act, if they firstresign from the Union.2Where the resignation proce-dure is unduly restrictive, employees may effectivelyresign upon notification to the Union. Here it is clearthat the resignation procedure which requires mem-bership approval without setting standards for suchapproval is unduly restrictive and, therefore, presentsno bar to resignation at any time.3While the employees thus had a right to resign theirmembership by simply notifying Respondent Local,and could not be fined for crossing a picket line aftertheir resignation, we note that in all cases the employ-ees crossed the picket line either before the day, or onthe same day, that Respondent Local received theirresignations. The Administrative Law Judge recog-nized this and therefore ordered the pro rata reim-bursement formula adverted to above.We disagree with the Administrative Law Judge'sformula under the circumstances of this case. Respon-dent District Council's bylaws permitted a fine of upto $300, and this fine was imposed upon all whocrossed the picket line, regardless of the number ofcrossings. It is thus clear, as found by the Administra-tive Law Judge, that the multiple crossings were re-garded as a single crossing. Thus the fine can be saidto have been imposed for the initial crossing (prior toresignation) just as easily as it can be said to apply topostresignation crossings. In these circumstances, wecan see no basis for finding part of the fine to havebeen unlawfully imposed. We are also of course un-able to inquire into the reasonableness of a union finesince that is an internal union matter protected by the2 Booster Lodge No. 405, International Association of Machinists & Aero-space Workers, AFL-CIO Boeing Co.] v. N.L.R.B., 412 U.S. 84 (1973);N.LR.B. v. Granite State Joint Board, Textile Workers Union of America,Local 1029, AFL-CIO [International Paper Box Machine Co.], 409 U.S. 213(1972).1The Administrative Law Judge's view that an employee "may, at will,join or resign from a union so long as he meets his financial obligations" isnot a correct statement of the law.proviso to Section 8(b)(I)(A) of the Act.4We shalltherefore dismiss this allegation of the complaint.5On April 1, 1976, the union wrote to San DiegoMarine stating that, since certain employees were notin compliance with the union-security clause of thenew contract because they owed back dues, theywould not be able to work after April 5 without clear-ance from the Union. The money involved, whichwas, in fact, thereafter collected, was money for aperiod of time which included the strike when no col-lective-bargaining agreement was in effect.The Administrative Law Judge found that, to theextent the attempt to use the new union-securityclause was for the purpose of collecting monies appli-cable to the precontract period, such attempt violatedSection 8(b)(2) of the Act. The Administrative LawJudge ordered that the money received as a result ofthe unlawful threat for the period not owed by reim-bursed, but he inadvertently neglected to order thatRespondent Local Union cease and desist from thisactivity. As stated above, we agree with the findingthat the attempt was unlawful, and we shall add theappropriate cease-and-desist language to the Order.The Administrative Law Judge also found that thesuccessful attempt to collect dues which accrued dur-ing the period of the strike from employees who hadresigned during the strike did not violate Section8(b)(l)(A).6He reasoned that, while the employeeshad effectively resigned from the Union, they hadnever canceled their outstanding checkoff authoriza-tion. He further reasoned that the checkoff authoriza-tions functioned as independent wage assignmentswhich did not expire by operation of law with theresignations or in the absence of a union-securityclause.7The Administrative Law Judge concludedthat it was reasonable to insist upon compliance withthe terms of the agreed-upon checkoff cancellationprocedure--i.e.. written notice to both the Union andSan Diego Marine of intent to cancel with the noticeto be given during the 15-day period prior to the expi-ration of the collective-bargaining agreement.8As theaffected employees had not given this notice, the Ad-ministrative Law Judge, as stated above, found no4N.L. R.B. v. Boeing Co., et al., 412 U.S. 67 (1973).For a discussion of fines imposed upon employees who cross picket linesthe same day that their resignation letter is received by the union, see Local1012, United Electrical Radio & Machine Workers of America (UE) (GeneralElectric Company),. 187 NLRB 375 (1970); United Construction Workers, Lo-cal 10, Christian Labor Association (Erhardt Construction Co. et a.), 187NLRB 762 (1971).6 The inadvertent reference in the Administrative Law Judge's Decision,sec. IV, C, par. 14, to "Section 8(bX2)" is hereby corrected to read "Section8(bX)( A)."' There was, of course, no union-security clause in effect during the hiatuspenod between contracts.8 Checkoff authorizations could also be revoked during an annual 15-dayperiod prior to each anniversary of the authorization's execution.148 SAN DIEGO COUNTY DISTRICT COUN(CIL. OF CARPENTERSviolation in the collection of the dues for the hiatusperiod.Contrary to the Administrative Law Judge, we findthat in the circumstances of this case the continueddues deductions for the hiatus period for those whohad resigned their union membership violated Section8(b)(1)(A) of the Act. In this connection we note thatthe dues-checkoff authorization itself states that it isfurnished "in consideration of the benefits receivedand to be received by me as a result of my member-ship in the Union ...." In light of the specific lan-guage of the authorization we find that an effectiveresignation from the Local Union also revoked thecheckoff authorization by operation of law.9 Accord-ingly, we conclude that the dues collection for thehiatus period violated Section 8(b)(1)(A). We shalltherefore order that Respondent cease and desistfrom such activity and that it reimburse the affectedemployees for dues collected during the hiatus periodafter they had resigned.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Ship-wrights, Boatbuilders and Helpers, Carpenters LocalUnion No. 1300, San Diego, California, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Threatening to cause the discharge of employ-ees for nonpayment of dues through the use of union-security clauses not in effect at the time the allegeddues obligation arises.(b) Causing dues to be withheld from employeeswho have resigned their union membership for peri-ods between collective-bargaining agreements.(c) In any other manner restraining or coercingemployees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:The language of the authorizations and the legal import of that languagecould not be clearer. Hence, the dissent's effort to discount the significance ofthe parties' understanding as reflected by the wording of the authorization is.at best, unpersuasive. Thus, for example, our dissenting colleague is wrong insuggesting "most-if not all-checkoffs are authorized in consideration ofthe benefits the employees seek to gain from union membership," whichignores the agency shop. See N. L R. B v. General Motor Corp.. 373 U.S. 734(1963). Our colleague simply has confused union membership with unionrepresentation, quite a different matter. Nor. our colleague's contrary viewnotwithstanding, is there any inconsistency between our decision here andour decision in Frito-Lay. Inc., 243 NLRB 137, issued today. Here, as re-flected by the wording of the authorization, the parties agreed to checkoff onthe express understanding that union membership with its attendant benefitsfurnished consideration therefore. No such wording appears in the authori-zations in issue in Frito-Lay and no such agreement may be otherwise in-ferred or found on the facts of that case.(a) Reimburse or refund to the below-named em-ployees the dues which were unlawfully exacted bythreat of discharge and which were for periods duringwhich dues were not owed, plus interest at 6 percentper annum:Richard Beckwith Pat KrauseBarry Gage William McAndrew(b) Reimburse or refund to the below-named em-ployees the dues unlawfully collected from them forthe period between collective-bargaining agreementsand after they had resigned, plus interest at 6 percentper annum, to the extent such dues have not beenreimbursed in accordance with paragraph 2(a).above:Richard Beckwith Barry GageJohn Edwards Pat Krause(c) Post at its offices and meeting halls in San Di-ego, California, copies of the attached notice marked"Appendix."'°Copies of said notice, on forms pro-vided by the Regional Director for Region 21, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Deliver to the Regional Director for Region 21signed copies of said notice in sufficient number to beposted by the employers involved herein, if willing.(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the remainder of thecomplaint be, and it hereby is, dismissed."MEMBER MURPHY, dissenting in part:This case involves the Carpenters Union's rules onresignations from the Union during a strike. Here therecord shows that the employees who submitted resig-nations worked behind the picket lines several timesbefore the Union received their resignations. Theyalso worked behind the lines for several months after-wards. They were fined $300 each for working duringthe strike. Under these circumstances I do not findthat the Union violated Section 8(b)( I)(A) of the Actby levying such fines.Also, contrary to the majority, I would adopt theAdministrative Law Judge's conclusion that the Lo-0 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."i As we have found no violations involving Respondent District Council.we dismiss the complaint with regard to it.149 DECISIONS Of NATIONAL. I.ABOR RELATIONS BOARDcal did not violate Section 8(b)(l)(A) by causing duesto be withheld, pursuant to the provisions of appli-cable dues authorization, for a period between bar-gaining agreements but after the affected employeeshad resigned from that union. The employees in-volved in this instance, though submitting effectivemembership resignations, did not at any relevant timespecifically revoke their outstanding checkoff authori-zations.'2There is no doubt that a membership resig-nation does not automatically cancel checkoff autho-rizations." But here the majority finds such automaticrevocations based on the employees' resignations. Inreaching this result my colleagues rely on language ofthe authorizations stating that "in consideration ofthe benefits received and to be received by me as aresult of my membership in the Union I ...herebyauthorize ..." the checkoff of dues. From this theyconclude that as the checkoff was a quid pro quo forthe benefits of membership, the checkoff automati-cally terminated with the membership. But it couldbe said that most-if not all-checkoffs are autho-rized in consideration of the benefits the employeesseek to gain from union membership.4Employeesobviously pay union dues and authorize their dues tobe checked off in anticipation of some benefit to begained from union membership. Consequently, if themajority's reasoning here is accurate, it would neces-sarily follow that in every instance resignation from aunion necessarily revokes any outstanding duescheckoff. But, as I state emphatically, this is not Boardlaw.Clearly the language on which my colleagues relyadds nothing of legal significance to the authorizationforms.'5Rather, it is simply an introductory phrasehaving no implications with respect to the continuedefficacy or to the need for cancellations of the autho-rizations. If membership were intended to be the sine1 However, I do agree with my colleagues and thus with the Administra-tive Law Judge that Respondent Local violated Sec. 8(bX2) by seeking thedischarge of certain employees for nonpayment of dues for a subsequentperiod when no contractual union-security clause was in effect." See International Chemical Workers, Local 143, AFL.CIO (LederleLaboratories), 188 NLRB 705. 707 (1971); Frito-Lay, Inc., 243 NLRB 137, inwhich during a contractual hiatus period employees both resigned from theunion and submitted checkoff revocations. Not only did the Board majoritythere fail to treat the resignations as revocations of the checkoff but alsorefused to give effect to the revocations themselves."Obviously checkoff of dues solely to satisfy the obligation under anagency shop would not be included, since such checkoffs may be in lieu ofmembership.i Contrary to the effort of the majority in fn. 9 to detract from my posi-tion-thereby displaying their confusion-I am fully aware of the differencebetween union membership and union representation. In fact, the majority'sefforts to find some "consistency" between the holdings here and in Frilo-Lay are clearly unavailing. By concluding in Frito-Lay, as they do, thatabsent some magic words such as "in consideration of the benefits of mem-bership" the statutory provisions are inapplicable and impliedly concludingherein that because of the inclusion of such language the statutory provisionsare also inapplicable, they have incomprehensibly confused this aspect ofBoard law.qua non for validity of the authorization, it could havebeen so stated in the authorization-but that is notthe case here. Consequently, I would find that theauthorizations here in question were at all times ma-terial in full force and that Respondent Local's at-tempts to enforce the dues assignment were thereforenot unlawful.'6Accordingly, I dissent from the find-ing of a violation by said attempts.Finally, even under the majority's view of thecheckoff issue, what we have here is basically a dis-pute concerning the meaning of certain contractuallanguage: i.e., that quoted above from the authoriza-tions. There is no claim that Respondent Local pro-ceeded in bad faith. On the contrary, as there wereoutstanding, ostensibly unrevoked authorizations-and the local could hardly be expected to anticipatethe majority's decision in this case'7-it clearly had acolorable claim to have the disputed dues checked off.Thus, as Respondent Local acted reasonably and ingood faith with respect to an apparently ambiguouscontractual situation, there is no basis for finding thatits equesting the checkoff was improper.'"Consequently, in view of the above, I would notfind, as do my colleagues, that Respondent Local'sattempt to force compliance with the disputed autho-rization violated Section 8(b)(I)(A) of the Act.*6 The majority position here is clearly at odds with the position taken bythe majority in Frito-Lav, supra. There. as previously indicated. during acontract hiatus, i.e., when no union-security provision was in effect, employ-ees resigned from the union. but rather than holding that no dues were owingand none could properly be deducted by checkoff, the majority held not onlythat dues could be checked off pursuant to outstanding authorizations butalso that the former members could not revoke the authorizations if the)wanted to See, also, e.g.. Penn Cork & Closures, Inc., 156 NLRB 411 (1965).where the Board held that after a deauthorization election outstandingcheckoff authorizations become terminable at will, and thus could at any-time be revoked and thus rendered unenforceable. There is no suggestion inthat case that employee resignations. which were also involved, automati-call) terminated the authorizations. In short, there is no legal basis for themajority's claim that, where employees resign from a union and there is nounion-security clause in effect and thus no legal or contractual obligation topay dues, outstanding voluntary authonrizations are, absent specific revoca-tion, necessarily canceled and unenforceable.I rather doubt that even if Respondent Local could anticipate Boardresults it would be of much help in situations like that here in issue. Thus, inthe present case the majority is holding that during a contractual hiatusperiod a resignation from the Union automatically cancels out a checkoffauthorization; on the other hand in Frito-Lay, supra, they are holding thatduring such period an explicit, written revocation by frmer union membersdoes not revoke their outstanding authorizations. I suppose the majority cantry to reconcile these apparent conflicting results. but the basis of such recon-ciliation is hardly a logical one.'B See Morton Salt Company. 119 NLRB 1402 (1958); also Nathan's Fa-mous of Yonkers, Inc., 186 NLRB 131. 133 (1970).APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, the National Labor Rela-150 SAN DIE;O) COUNTY DISTRIC1 COUlNCIL. OF CARPENTERStions Board has found that we violated the NationalLabor Relations Act and we have been ordered topost this notice.WE WILL NOIr restrain or coerce employeeswho exercised the rights guaranteed them in Sec-tion 7 of the National Labor Relations Act inresigning their union membership and returningto work during the 1976 -77 strike against Camp-bell Industries and San Diego Marine Construc-tion Corp., by causing dues to be withheld fromsuch employees for the period between collec-tive-bargaining agreements after they resigned.WEt WIl. NOT threaten to cause the dischargeof any employee under the union-shop clause inour collective-bargaining contracts for the em-ployee's failure to pay dues for periods whenthere was no collective-bargaining contract in ef-fect.WE WIl.L reimburse, with interest, employeesfor dues collected under the above-described cir-cumstances.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed them in Section 7 of the Act.SHIPWRIGHTS, BOATBUILDERS AND HEILP-ERS, CARPENTERS LOCAL UNION NO. 1300DECISIONSTATEMENT OF TIlE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me on November 23, 1976.' in SanDiego, California, pursuant to a consolidated amendedcomplaint and notice of hearing issued on September 16 bythe Regional Director of the National Labor RelationsBoard for Region 21. The consolidated amended complaintis based upon a charge in Case 21-CB-5718 filed by SverreSeim on June II and upon a charge in Case 21-CB 5751filed by Thomas Ellison on July 12 and thereafter amendedon September 13. The consolidated amended complaint al-leges that the San Diego County District Council of Car-penters (herein called Respondent District Council) and itsaffiliate, Shipwrights, Boatbuilders and Helpers. CarpentersLocal Union No. 1300 (herein called Respondent Local).have engaged in and are engaging in certain violations ofSection 8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended.IssuesThere are four principal issues raised by the complaint.all arising from Respondent Local's treatment of employeeswho attempted to resign their union membership during thecourse of a strike against their employer and who thereafterI Hereinafter all dates are 1976 unless otherwise noted.returned to work. The first issue to be resolved is whether ornot the employees' resignations were legally effective. If so.then I must determine whether or not in May. RespondentDistrict Council. at the behest of Respondent Local. unlaw-fulls imposed a $300 fine on each employee who crossed thepicket line after his resignation from Respondent L.ocal. Le-gally separate from the resignation issue, but factually re-lated, are the questions of whether or not beginning inMarch Respondent Local unlawfully caused back dueswhich had accrued during the course of the strike to bewithheld from the poststrike paychecks of tour emploNeesof San [)iego Marine Construction Corp. herein called SanDiego Marine): and whether or not in April RespondentLocal unlawfully threatened to cause the discharge of fourSan Diego Marine employees because they failed to payunion dues for the period of the strike. Respondents con-tend that none of the employees involved had effectivelyresigned from Respondent Local because the tfailed tocomply with the International Union's constitutional provi-sions relating to resignations: that the fines were specificallyauthorized by the union constitution and bylaws and werelawful because the attempted resignations were ineffective:that any dues deducted from the employees' paycheckswere lawful because they were deducted pursuant to validsigned checkoff authorizations: and finally, the> contendthat they were privileged to ask San Diego Marine to dis-charge employees who were delinquent in their dues be-cause the employees were in violation of the union-shopprovisions of the applicable collective-bargaining agree-ment. The General Counsel responds arguing that theUnion's constitutional provisions regarding resignation areexcessively restrictive under the federal labor policies as de-fined by the Supreme (Court. that the fines were thereforeillegal to the extent that the! covered picket-line crossingsafter the employees' resignations, that the dues deductionswere improper because the5were for months during thehiatus period between collective-bargaining contracts andthereafter, and that the act of resigning from the Unionwithdrew the consideration giving their checkoff authoriza-tions validity.All parties were given full opportunity to participate, tointroduce relevant evidence. to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case, including the volumi-nous exhibits. and from my observation of the witnesses, Imake the following:FINDIN(iS OF FA('I1. lIl BUSINESS OF Iit EMPI.OYERSRespondents admit, and I find. that Campbell Industries(herein called Campbell) and San Diego Marine are en-gaged in the business of constructing and selling ships andother oceangoing vessels at their shipyard facilities locatedin San Diego, California. They further admit that each ofthese employers during the past calendar year sold andshipped goods valued in excess of $50,000 directly to cus-tomers located outide Calitornia. Accordingly, they admit.and I find. that (Campbell and San Diego Marine are em-151 DECISIONS OF NATIONAL LABOR RELATIONS BOAR[ployers engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.'II. lHI ILABOR OR(iANIZA'IIONS INVOI.VE DRespondent District Council and Respondent Local bothadmit, and I find. that at all times material, they were, andare, labor organizations within the meaning of Section 2(5)of the Act.I11 .TIHE AI.I(iEI) UNFAIR I.ABOR PRA(II(ESA. The StrikePrior to October 1975, Respondent Local had collective-bargaining agreements with both Campbell, by virtue ofCampbell's membership in a multiemployer bargaining unitknown as the Shipyard Industry of San Diego, and SanDiego Marine, through a separate agreement. In relevantpart, the agreements with each employer were identical. OnSeptember 30, 1975, the 1972-75 agreements expired andon October , 1975, a strike commenced at San Diego Ma-rine, Campbell, and other employers bound by those agree-ments. It ended on February 13, 1976. At that time theemployers each entered into new agreements; Campbell ap-pears to have signed an individual agreement rather thanbeing bound by a multiemployer agreement as in the past.The duration of the new contracts is from February 13,1976, to February 12, 1979. The new agreements, like theexpired agreements, are essentially identical. Accordingly,where appropriate, reference to one of the contracts willalso serve as reference to the other.Both the 1972-75 and 1976-79 agreements contain iden-tical, relatively standard union-shop clauses.4 In essence,the clause requires each bargaining unit employee, as a con-dition of employment, to become or remain a member ingood standing of Respondent Local on the 31st day follow-ing the commencement of employment or following the ef-fective date of the agreement, whichever is later. It furtherrequires bargaining unit employees to remain members ingood standing for the duration of the agreement and thatfailure to comply with that requirement may result in theemployee's termination. It also contains certain safeguardsnot relevant here.2The General Counsel asserts in her brief that San Diego Marine is asubdivision of Campbell. If that is so, there is no record evidence of that fact.3Also parties to these agreements are the International Association ofMachinists, District Lodge 50, and its Local Lodge 389, and the Orange BeltDistrict Council of Painters No. 48. Their participation in the collective-bargaining contract is not relevant to any discussion herein involving theCarpenters.4 Contrary to the General Counsel's assertion on page 10 of her brief thatthe clause is a maintenance-of-membership clause, it is clear that it is aunion-shop clause. The clause, art. 4, sec. I, reads in pertinent part:Each employee who is now or is hereafter employed in a job classifica-tion covered by this Agreement shall, as a condition of continued em-ployment, become or remain a member in good standing of the Unionon the thirty-first (31) day following the commencement of such em-ployment or following the effective date of this Agreement, whichever islater. Such employees shall remain members in good standing of theUnion for the duration of this Agreement as a condition of their em-ployment. Failure of any employee to comply with the provisions of thisSection I may upon written request of the Union result in the termina-tion of such employee.The 1972-75 agreement contained no provision for duesdeduction. However, both Campbell and San Diego Marinehonored employees' dues checkoff authorization orms ex-ecuted in favor of Respondent Local. Apparently this prac-tice *was limited to Respondent Local and none of the otherunions party to this agreement followed this practice. How-ever, the union-security provision of the 1976 79 contractcontains an additional section providing or dues checkoff.That section (art. 1 , sec. 4) is set forth below in the oot-note.'B. The Provisions ( Re'spondetI ' (on. tiltuion and Baws.sThe constitution and bylaws of the United Brotherhoodof Carpenters and Joiners of America, as established by theInternational Union, are binding upon both RespondentDistrict Council and Respondent Local. Section 47A of thatconstitution sets forth the conditions and the manner inwhich a member may resign from the Union. In essence itpermits a member to withdraw or sever his connection withthe Union by submitting a written resignation to the localUnion which shall then submit the resignation to its mem-bership. If a majority of the local's members present at sucha meeting vote to accept the resignation, the resignationmay be approved. The full text of section 47A is set forth inthe footnote below.' However, section 471 of the constitu-tion directs local unions not to accept resignations of mem-bers when it is known that the resignation has been sub-mitted for the purpose of violating the union's trade rules.7One of the trade rules involved is set forth in section 55AUpon receipt of an authorization signed b an employee to whom thisAgreement is applicable, the Company shall, pursuant to the provisions ofsuch authorization, deduct from such employee's earnings, on the first pay-day in each month. the amount owed to the Union by each such employeefor Union dues; however, should any such employee have no earnings duehim or her on the first payday in any month or should such employee'searnings be less than the amount such employee owes the Union. the deduc-tion shall be made from the emploee's earnings on the next succeedingpayday on which his or her earnings are sufficient to cover the amount ofdues owed. The Company shall promptly mail to the Union a check madepayable to the Union fobr the amount of dues the Company has withheldduring such month, which shall be accompanied by a list, in duplicate, con-taining the names of employees and the amount deducted from each suchemployee's earnings. Upon receipt of such check and list, an official of' theUnion shall sign one copy of such list, acknowledging receipt thereof, andpromptly return it to the Company.6 Sec. 47A reads:A member can withdraw or sever his connection with the United Broth-erhood by resignation in writing, and it shall require a majority of themembers present at a regular meeting to accept a resignation. A mem-ber who resigns can only be readmitted as a new member. A memberwishing to withdraw or sever connection with the United Brotherhoodshall present the resignation in wnting, which shall be laid over twoweeks for investigation. A member resigning shall be given a Resigna-tion Card, which shall indicate an honorary withdrawal from the UnitedBrotherhood. Such card shall be furnished by the General Secretary onapplication by the Local Union. on payment of Fifty Cents 50c) foreach card.Sec. 47B reads:A Local Union shall not accept the resignation of a member when it isknown that same has been submitted fbr the purpose of violating TradeRules. When a member resigns, or is expelled, or an applicant as cov-ered by the Constitution and Laws of the United Brotherhood. whoworks to the detriment of the United Brotherhood. the ocal Union orDistrict Council may place a special initiation fee against such person,not to exceed Fifty Dollars ($50.00) over their regular initiation tee fornew or ex-members as provided for in their By-Laws.152 SAN DIEGO COUNTY DISTRICT COUNCIL OF CARPENTERS(10) of the constitution. That rule prohibits members fromworking behind picket lines which are duly authorized byany subordinate body of the International--i.e.. a districtcouncil or a local union. In addition to prohibiting resigna-tion, the rule also provides that such a member may befined, suspended, or expelled by a majority vote of membersof the appropriate local union or by the delegates to thedistrict council having jurisdiction of the offense.Similarly, Respondent District Council's bylaws andtrade rules provide in section 43, rule 13 that any membercharged and found guilty of crossing or working behind aduly authorized picket line established by any subordinatebody of the International may result in a fine, a suspension,or expulsion. The rule provides that the recommended finefor a violation of this rule be $300. or expulsion, or both.C. The Ernployees and the Checkoff AuthorizationsD. The Resignations and the (Crossing o the Picake LinesEach of the employees involved in this dispute sent Re-spondent Local letters attempting to resign their unionmembership and then returned to work. crossing the picketline to do so. The following columns show the chronolog3for each employee:San Diego MarineNameDateResignedDateUnionRec'dLetterDatePicketLineCrossedThe parties stipulated that prior to October I, 1975. thedate the strike commenced, the following employees were inthe bargaining units of Campbell and San Diego Marine:CampbellRomaldo BacaDonald EvansJoe PachecoSverre SeimJose SerpaFrank StoreySan Diego MarineWilliam McAndrew8Richard BeckwithJohn EdwardsBarry GagePat KrauseEach of the above-named employees was, at the time thestrike began, a member in good standing of RespondentLocal. Each of these employees had executed a dues check-off authorization form. They were all executed between1969 and 1974. None had been revoked.9sThe General Counsel has alleged that Respondent Local violated onlySec. 8(bX2) insofar as McAndrew is concerned: he is included in the allegedunlawful threat discussed in F. infra. Accordingly, except where noted, thefollowing discussion does not apply to McAndrew.eThe language of the checkoff authorization form provides for monthlydeduction of dues as well as for accelerated payment of unpaid dues. Itfurther provides for an annual 15-day revocation period as well as for arevocation period 15 days prior to the expiration of the applicable collective-bargaining agreement upon written notice to both the Employer and Re-spondent Local. In pertinent part the text of the authorization form is asfollows:Now, THEREFORE, in consideration of the benefits received and to bereceived by me as a result of my membership in the Union, .theundersigned, of my own free will and accord, hereby authorize anddirect said company to deduct my monthly membership dues in saidUnion from my first pay of each month for the current month. If for anyreason, I should become delinquent in the payment of my dues to theUnion, I hereby further authorize and direct the Company, upon writ-ten request from the Financial Secretary of the Union stating the num-ber of months' dues owed by me to the Union and the amount thereof,to deduct one (I) month's delinquent dues from each pay period untilmy delinquent dues, as shown in the aforesaid written request from theFinancial Secretary of the Union, are fully' paid. All such deductions,both current and delinquent, shall be promptly transmitted to the Fi-nancial Secretary of said Union and, in any event, before the end of thecurrent calendar month. The amount of said dues per month shall bedetermined by official action of said Union and certified to the Com-pany by the Financial Secretary of the Union. I agree that the Companyand the Union shall be under no liability to me for deduction of duesmade and determined in the above manner.This authorization may be revoked by me after one year from theR.BeckwithJ.EdwardsR .GageP.Krause12/5/7512/5/7512/5/7512/7/7512/9/7512/9/7512/9/7512/9/7512/8/7512/8/7512/9/7512/8/75CampbellR.BacaD. EvansJ. PachecoS.Seim,. _SerpaF. Storey2/4/761/12/761/16/761/12/761/27/761/13/762/5/761/16/761/21/761/16/761/3n/761/16/762/4/761/13/761/19/761/13/761/28/761/14/76As can be seen in each case. except for Gage. each em-ployee returned to work immediately after mailing his resig-nation letter but before Respondent Local received it. Gagecrossed the picket line the same day Respondent Local re-ceived his resignation. Respondent Local's records, accord-ing to Business Representative Mitchell G. Ybarra, showthat union observers saw the San Diego Marine employeescross the picket line on the dates shown above, hut that atCampbell they did not see Serpa until February 2. Bacauntil February 5. and Evans and Seim until January 14.date thereof or at any termination date of the applicable collectiveagreement. whichever occur sooner. by my giving, at an) time duringbut not before fifteen (15) days prior to such sooner date. written noticethereof to the aforesaid Union and to my employer. Such notice shallnot affect a revocation of this authority until the expiration of the yearfor which it was given. or until the termination date of the applicablecollectlle agreement, whichever occurs sooner. In the event no suchnotice is so served by me prior to the expiration of the year f-or whichthe authority s given, or prior to the termination date of such applicablecollective agreement, whichever occurs sooner. this authorization shallcontinue for like periods of one year, or the termination date of theapplicable collective agreement. whichever occurs sooner, with the rightreserved to me to revoke the same in the same manner and within thesame time limits and with the same effect as pros ided hereinabove forthe initial and original authorization period.1I3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacheco and Storey were both observed crossing the line asnoted above.E. Respondent Local's Action on the ResignationsOn December 9, 1975, a regular meeting of RespondentLocal was held. The minutes of that meeting contain thefollowing reference: "Several letters of resignation wereread out from Bros. who wished to go back to work atCampbell's and San Diego Marine. M.S.C.'°to follow therulings of the constitution in this regard (not to accept)."''Respondent Local's office manager, C'arol Stevens, testifiedthat after she received the resignation letters, she merelyheld them for appropriate action by Respondent Local, andthat in each case Respondent Local, acting pursuant to theconstitutional prohibition against approving resignations ofmembers who intended to return to work by crossing thepicket lines, refused to approve the resignations. Accord-ingly, she continued to regard them all as members. Re-spondent Local apparently did not present the Campbellresignations of January and February to the membership. Ibelieve it fair to presume that this was not done becauseRespondent Local's officers decided to treat them in thesame manner as the membership had treated those pre-sented on December 9, 1975-not to approve them. Thetestimony also shows that Respondent Local, during thecourse of the strike, did not pursue dues collection as ac-tively as it might have, but that at the end of the strike, itbegan to demand unpaid dues. Stevens testified that sincethe resignations had not been approved, she treated thoseindividuals as if they were still members and charged theirdues acounts accordingly.F. The Discharge Threat and the Collection of Dues byPayroll DeductionAs noted, the strike ended on February 13, and on thatdate or shortly thereafter all the strikers returned to work.By letter dated April I. Respondent Local's financial secre-tary, Joe C. Cortez, advised San Diego Marine's employeerelations manager, Stephen Puente, that 13 employees, in-cluding Beckwith, Gage, Krause, and McAndrew, were notin compliance with the union-security clause of the newagreement and would not be eligible to continue to workfor the Company after April 5 unless they obtained a clear-ance from Respondent Local. By interoffice letter, Puentenotified the affected employees of Respondent Local's de-mand. Also on April I, Cortez wrote Betty Nelson. who isapparently San Diego Marine's payroll clerk, listing 42members whose dues were in arrears.'? He directed her "tocatch them up I month per week." By letter dated April 6,Cortez advised Puente that because of an attorney's opinionRespondent Local would allow all of the members in ar-rears to pay back dues at I month per week until the back10 "M.S.C." means "moved. seconded and carried."" It appears from the minutes that some Campbell employees had at-tempted to resign as of December. These individuals are not identified andapparently are not a part of the General Counsel's case herein, because theCampbell employees involved here did not resign until January and Febru-ary 1976.'' The letter contains the names of 44 individuals; two were not in arrears.dues were fully paid. By letter dated April 28. Cortez ad-vised San Diego Marine that II employees were still inarrears, including Krause, Beckwith, and McAndrew, andasked the Company to "catch them up I week at a timeuntil up to date ...."Puente testified that upon receipt of the April I letter toNelson, San Diego Marine began to deduct back dues asrequested. He testified that the only time the Company paysback dues is when the Union so requests. Otherwise, hesays, the Company only pays the Union dues for the monthwhich is currently due. He further testified that the Com-pany did not generally question the correctness of Respon-dent Local's claims for back dues. Moreover, according toPuente, the Company did not care if Respondent Local'sdemand for dues covered the period of the strike. Accord-ing to him, that was a matter between the employee and theUnion. and if the employee had a problem with the situ-ation the employee could deal directly with the Unionabout it.The General Counsel has not alleged that RespondentLocal committed any violation of the Act in its attempts tocollect back dues from the Campbell employees. Examina-tion of Respondent Local's dues record cards shows that,with the exception of Baca, all of the employees involvedherein, whether employed by San Diego Marine or Camp-bell, paid all the back dues requested. None was actuallydischarged.G. The FinesImmediately after observing each of the Campbell andSan Diego Marine employees cross the picket line, Respon-dent Local began following its procedures to disciplinethese employees, under section 43, rule 13 of RespondentDistrict Council's bylaws.' No party asserts that the proce-dures followed were not in accordance with the applicableconstitutional provisions and appropriate bylaws. Thus, fol-lowing Respondent Local's procedures as approved by Re-spondent District Council. citations were issued to the em-ployees in December 1975, and January and February1976. Thereafter, notices of alleged violations were sent toeach employee, trial dates were set, and trials were heldbefore Respondent District Council's trial committees. Ineach case the trial committee found the employee guiltyand recommended a $300 fine, the maximum permitted un-der the rule. On May 19 Respondent District Council ap-proved the decisions of its trial committees and on May 20sent each employee a letter notifying him that he had beenfound guilty and had been fined $300. In addition the May20 letter called the employees' attention to section 45N ofthe International's constitution which provides generallythat fines must be paid within 30 days and that failure topay such a fine will result in expulsion from membership.H. Ronuildo BacaWhile all of the foregoing applies to Romaldo Baca, astatutory employee at the time the strike began, Respon-1 Beckwith, Edwards, Gage, and Krause were also charged with violalingsection 55A (10) of the International constitution As noted in B. supra, thisprovision also prohibits members from crossing an authorized picket line.154 SAN DIEGO COUNTY DISTRICT COUNCIL OF CARPENTERSdent Local contends that Baca became a supervisor at somepoint and that even assuming that it committed violationsof the Act with respect to statutory employees, the com-plaint should be dismissed insofar as it alleges a violationinvolving Baca because of Baca's status as a supervisorwithin the meaning of Section 2( 1) of the Act.Baca testified that he had been employed by Campbellfor 12 years and that he was the most highly skilled crafts-man in the bargaining unit, holding the position of "lead-man." At the beginning of the strike on October 1, 1975. hewent to work for National Steel Shipbuilders (NASCO).another shipyard located in San Diego. While there he wasin a bargaining unit represented by Respondent Local andpaid dues to Respondent Local for the months of Novem-ber and December 1975. The record does not show when heleft NASCO. but Baca testified that he had left NASCOprior to submitting his February 4 resignation letter. OnFebruary 5, 1976, he returned to Campbell as a "workingforeman"; he no doubt knew he would hold such a positionwhen he submitted his resignation letter. He testified thatthere is no difference between the duties of a leadman. hisearlier position, and those of a "working foreman." Article5, section 3, of both the old and new agreements, demon-strates that working foremen and leadmen are covered bythe collective-bargaining contract and are part of the bar-gaining unit. Because of the skill level of the working fore-man/leadman, he is required to instruct and help out thosewho are not as skillful. Baca testified that he did not havethe power to hire or fire or even recommend the hiring orfiring of employees. Nor did he have the authority to disci-pline or promote or recommend the promotion of employ-ees. Further, he did not have the power to increase theirwages, adjust grievances, grant time off, or authorize over-time. He said that as a working foreman he spent 6 hoursper day doing manual labor and the only duties he per-formed which other employees did not perform involvedthe design of furniture and cabinets and laying out the workto be done. He testified that the appellation "working fore-man" was just a title giving recognition to his skill level. Hehas been making cabinets for 27 years, and others simplydo not have the experience and skills he has acquired overthat period. Respondents adduced no evidence to refuteBaca's testimony.Based on the foregoing I conclude that Baca, in holdingthe job of leadman or working foreman, was not a supervi-sor within the meaning of Section 2(11) of the Act. Later,on June 7, 1976, well after the completion of the transac-tions involved herein, Baca became Campbell's companyforeman. There is no question that the job he currentlyholds is supervisory within the meaning of Section 2(11) ofthe Act.IV. ANALYSIS AND CONCLUSIONSA. The ResignationsIt is axiomatic that Section 7 of the Act, as modified bySection 8(a)(3) and 8(b)2), gives employees the right to joinor refrain from joining a labor union. That right necessarilyincludes the right to resign from the union. However, theproviso of Section 8(aX3) limits that right and imposes onthe employee the obligation to join (or remain a member of)a lawfully recognized union if his employer and the unionenter into a collective-bargaining agreement containing alawful union-security clause. Such a clause obligates theemployee to join, after a grace period, and remain a unionmember as a condition of employment as long as the con-tract remains in effect. Upon the expiration of the agree-ment, the obligation ceases, at least insofar as the unionmay enforce it by threatening to cause the employee loss ofemployment. Colonie Fibre Co., 69 NLRB 589 (1976), 71NLRB 354 (1976), enfd. 163 F.2d 65 (2d Cir. 1947): NewYork Shiphuilding Corp., 89 NLRB 1446 (1950): New JerseyBell Telephone Co., 106 NLRB 1322 (1953), enfd. sub nonm.Communications Workers o America, CIO v. N.L. R. B.. 215F.2d 835 (2d Cir 1954): Public Service Electric and Gas Co.,120 NLRB 355 (1958).'4Even where the contract remains in effect, however,union membership in this context is defined by Section8(a)(3) and 8(b)(2) and not by the union's constitution. Un-der Section 8(a)(3) and 8(bX2) an employee will be deemeda member in good standing if he has tendered "the periodicdues and initiation fees uniformly required as a condition ofacquiring or retaining membership." See Union Starch &Refining Compare,, 87 NLRB 779 (1949). enfd. 186 F.2d1008 (7th Cir. 1951), cert. denied 342 U.S. 815 (1951). InUnion Starch the Board found that the union violated Sec-tion 8(b)(2) and the employer Section 8(a)(3) when the em-ployer, at the union's request, discharged employees whohad tendered dues and intitiation fees but who refused tocomply with certain of the union's constitutional require-ments for membership. Thus, the Board said at 784 785:We therefore read proviso (B) [of Section 8(a)(3)1 asextending protection to any employee who tenders pe-riodic dues and intitiation fees without being accordedmembership. If the union imposes any other qualifica-tions and conditions for membership with which he isunwilling to comply., such an employee may not beentitled to membership, but he is entitled to keep hisjob. Throughout the amendment to the Act, Congressevinced a strong concern for protecting the individualemployee in a right to refrain from union activity andto keep his job even in a union shop. Congress care-fully limited the sphere of permissible union security,and even in that limited sphere accorded the union nopower to effect the discharge of nonmembers except toprotect itself against "free rides."We cannot say, as did the Trial Examiner, that byrefusing to comply with the Union's requests the em-ployees had demonstrated that they "were entirely un-willing to become members" and therefore that "mem-bership" had not been "denied" to them. Theemployees were willing to comply with the only termor condition for membership which we think can, un-der the provisos, legally be enforced by discharge-thetender of the periodic dues and the initiation fees uni-formly required.14 If there is an "unmarred continuity" between contracts containing es-sentially identical union-security clauses, the obligation to remain a unionmember continues from the first contract to the second. National Lead Com-pany, Titanium Division, 106 NLRB 545 (1953).155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the doctrine of this case, the union may only use,as justification for a discharge or attempted discharge, theemployee's failure to pay dues and initiation fees. More-over, those moneys must be due and owing under the col-lective-bargaining agreement, and not for periods before orafter the term of the contract or for a period covered by thecontract, but during which the employee was not employed.See N.L.R.B. v. Spector Freight System, Inc., 273 F.2d 272(8th Cir. 1960), cert. denied 362 U.S. 962: InternationalUnion of Operating Engineers, Local No. 139 (T. J. ButtersConstruction), 198 NLRB 1195 (1972): Cortman BuildersSupply Co., Inc., 101 NLRB 327 (1952): Monsanto ChemicalCo., 97 NLRB 517 (1951); Local 714, United Autoworkers(General American Aerocoach), 90 NLRB 239 (1950).From Union Starch arose the doctrine of "financial core"membership--a quasi-agency shop under which employeessubject to union-shop or maintenance-of-membershipclauses satisfy their contractual obligation to the union bypaying dues and initiation fees but do not actually join theunion. Hershey Foods Corporation, 207 NLRB 897 (1973),enfd. 513 F.2d 1083 (9th Cir. 1975). Compare N.L.R.B. v.General Motors Corporation., 373 U.S. 734 at 742 (1963).This kind of membership is distinguishable from theunion membership described by the Supreme Court in aseries of cases dealing with union discipline. Beginning withScofield v. N.L.R.B., 394 U.S. 423 (1969), the Court dis-cussed and developed the law of union disciplinary mea-sures taken against union members. In Scofield the Courtsaid at 429, footnote 5:The Court has held that the "policy of the Act is toinsulate employee's jobs from their organizationalrights." Radio Officers' Union v. National Labor Rela-tions Board, 347 U.S. 17, 40 (1954). As an employee, hemay be a "good, bad, or indifferent" member so longas he meets the financial obligations of the union secu-rity contract. Thus the Board has found an unfair la-bor practice by union and employer where an em-ployee was discharged for violation of a union rulelimiting production. Printz Leather Co., 94 NLRB1312 (1951). But as a union member, so long as hechooses to remain one, he is subject to union discipline.The Court in Scofield, at 429-430, went on to say:.. it has become clear that if the [union] rule invadesor frustrates an overriding policy of the labor laws, therule may not be enforced, even by fine or expulsion,without violating §8(bXI).**..§8(bXl) leaves a union free to enforce a properlyadopted rule which reflects a legitimate union interest,impairs no policy Congress has imbedded in the laborlaws, and is reasonably enforced against union mem-bers who are free to leave the union and escape therule.The Court further refined the "escape" or resignationrights of union members in N.L.R.B. v. Granite State JointBoard, Textile Workers Union of America, Local 1029,AFL-CIO, 409 U.S. 213 (1972), and Booster Lodge No. 405,International Assn. of Machinists and Aerospace Workers v.N.L.R.B., 412 U.S. 84 (1973). In both instances strikers re-signed from their union in order to escape union disciplinewhen they either abandoned the strike or refused to embarkupon it. The unions attempted, as here, to discipline themfor failing to support the strike.In Granite State. the Court citing the above-quoted Sco-field language held that Section 7 of the Act permits a unionmember the right to avoid discipline, but noted that thecase did not present the question of whether or not theresignations were proper under the union's constitution. InBooster Lodge, also a case where the efficacy of the union'sresignation rules was not presented, the union argued thatits constitution prohibited members from strikebreaking,arguing that even if the member resigned, it had the right,under contract law, to discipline him for violating the obli-gation he undertook at the time he became a member. TheCourt rejected the union's contention saying that the casewas essentially the same as Granite State.It appears to me that if there is a conflict between theUnion Starch/lHershey and Scofield/Granite State/BoosterLodge doctrines, they are easily reconciled. As long as anemployee meets his union-security obligation by paying theappropriate moneys, he is a member of the union within themeaning of Section 8(a)(3) and 8(b)(2). If he chooses, as isright under Section 7, to become a constitutional member,he may do so. Likewise, if he is already a constitutionalmember, Section 7 permits him to resign even though Sec-tion 8(a)(3) and 8(b)(2) imposes a financial obligation onhim under the terms of the union-security clause. Thus, as Iread the statute, together with the case law interpretation, itis clear to me, despite the union resignation rule questionleft open by the Supreme Court in Granite State andBooster Lodge, that an employee may, at will, join or resignfrom a union as long as he meets his financial obligations toit as imposed by the collective-bargaining agreement." Thisbeing the case, I find that each of the employees involvedherein effectively resigned his constitutional membership inRespondent Local at the time his resignation letter was re-ceived by Respondent Local, despite any union constitu-tional limitation which might otherwise apply.B. The FinesHaving found that each of the employees listed in sectionI. D., supra, had effectively resigned his constitutional mem-1 In International Union, United Automobile, Aerospace, Agricultural Im-plement Workers of America (UA W), AFL CIO and its Local 899 (John I.Paulding, Inc.), 142 NLRB 296, decided in 1963 and which was the third ina series of Paulding cases, the Board, in explaining its second decision whichhad been reviewed and commented upon by an appellate court, said at 300,fn. 3:It was the intention and purpose of the Board to hold that the employ-ees in issue had effectively terminated their union membership irrespec-tive of whether they had complied with union resignation rules or not.But as that position was apparently not clearly set forth in that decisionof the Board, we now specifically hold here, on the basis of the facts inthe first Paulding case, as we did in the second Paulding case ... thatthese employees had effectively terminated their union membership.Accordingly, it appears to me that the Board, long before the SupremeCourt's decisions in Granite State and Booster Lodge, was of the view thatSec. 7 permitted "at will" resignations despite limitations against resigningwhich may have appeared in union constitutions. See also the Board's deci-sion in Hershey Food Corp., supra. Compare Sheet Metal Workers' Interna-rional Association, Local Union No. 170 (Able Sheet Metal Product, Inc.), 225NLRB 1178 (1976).156 SAN DIEGO COUNTY DISTRI(T COUNCIl OF CARPF.NTERShership in Respondent l.ocal. it follows that the fines vio-lated Section 8(b)(1)(A) of the Act to the extent that theywere levied for postresignation conduct. In Booster LodgeNo. 405, Internalional Assn. of Machinist.s vN. L. R. B.. 412U.S. 84, the Supreme Court. per curianl, in a factual settingindentical to that presented here, affirmed the Board andthe Court of Appeals which had found the fines for postres-ignation picket-line crossings to be unlawful. See also localLodge No. 1994, International A.ssociation of Machinists andAerospace Workers. AFL.-CIO (O.K. Tool Company. Inct.).215 NLRB 651 (1974).As the General Counsel notes, however. Respondentshave not, in either their accusations or decisions, attemptedto distinguish between preresignation conduct and postres-ignation conduct. Acting under the belief that all of theemployees were constitutional members, it fined each otthem $300, even though the employees crossed the picketline at least once before resigning, and many times there-after. It is therefore reasonable to conclude that Respon-dents regarded the multiple crossings as a single violation.Under that circumstance it appears proper for Respondentsto rescind (or remit, if paid) on a pro rata basis that amountof the $300 fine for crossings which took place after receiptof the resignations. Moreover, the Respondents' records ofthe fines should be expunged and changed to show that thefines were levied only for the preresignation crossings. SeeBooster Lodge No. 405, International ,4ssociation of Machitl-ists and Aerospace Workers. AFL CIO (The Boeing Com-pany), 185 NLRB 380, 383 (1970).C. The Withheld Dues and the ThreatThe more difficult questions are whether Respondent Lo-cal violated Section 8(b)(2) by attempting, in its April Iletter to San Diego Marine, to collect dues under the union-security clause of the new contract, as well as whether Re-spondent Local violated Section 8(b)(l)(A) by obtainingdues deductions from certain San Diego Marine employees'paychecks for the period of the strike.On April 1, Respondent Local wrote two letters to twodifferent San Diego Marine officials. One, sent to LaborRelations Manager Puente, listed the names of 13 employ-ees who were delinquent in their dues and, citing the union-shop clause of the new agreement, warned the Companythat all 13 would not be eligible to work after April 5 if theydid not get a clearance from Respondent Local. Four ofthese 13 are alleged discriminatees here: Beckwith, Gage.Krause, and McAndrew. The first three had, as noted, re-signed their membership. The General Counsel concedes onpage 10 of her brief that McAndrew was a constitutionalmember. The dues record cards show that on March 14. allthree had I month's dues deducted from their paychecks.The Union, following its practice. applied that amount tothe oldest outstanding month, October 1975. Thus, sincedues are payable on the first of each month, as of April 1.1976, those three were 6 months in arrears. Notices of ar-rears had been sent to Beckwith on February 11 (5 months),and March 10 (6 months). An arrears notice was also sentto McAndrew on March 10 (6 months).'" On April 511 Six-month arrears notices were also sent to Beckwith and McAndrew onApril 13. Apparently each had paid I month's dues after his first 6-monthnotice.McAndrew paid 2 months' dues. The dues receipt showsthat they were applied to the dues owed tbr November andDecember 1975. Thus, like the other three. McAndrew. asof April 1, was also 6 months in arrears. All four, therefore.were charged with dues delinquencies for a period of timewhich included the period of the strike when no collective-bargaining contract was in effect.The second letter sent on April 1. to the payroll depart-ment. listed the names of 42 others who were also behind intheir dues. It appears from the face of the letter that noneowed dues prior to January 1976. Thus at worst, they wereonly 4 months behind.The 6-month arrearage is significant to Respondent Lo-cal because section 45L of the international constitutionprovides that a member must be stricken from membershipif he fails to pay his dues by the end of the sixth month.Thus. it is clear that insofar as Cortez' April I lettersought to utilize the union-shop clause of the 1976 79 con-tract to collect dues for the precontract period. such anattempt was unlawful. See N. L. R. B. v. Spector Freight Sys-tenm, Inc.. 273 F.2d 272 (8th Cir. 1960): Operating EngineersLocal 139 (T. J. Butters Construction), 198 NILRB 1195(1972): New ork Shipbuilding Corporation, 89 NLRB 1446(1950). This conclusion is not affected in any way by theresignations of Beckwith, Gage, and Krause, or the lack ofa resignation by McAndrew. McAndrew, of course, as aconstitutional member, owed the dues for that period. butRespondent Local was not privileged to collect it by resortto the union-shop clause. The other three owed RespondentLocal dues from the expiration date of the old contractthrough the date of their resignations, but as in McAn-drew's case, Respondent Local was not privileged tothreaten job loss under the union-shop clause to get them.Between the date of their resignation and the 30th day afterthe 1976-79 contract became effective, the5 were not obli-gated to pay an) moneys whatsoever.Nonetheless, as a result of the threat, as well as throughthe use of the previously executed dues-checkoff authoriza-tions, Respondent collected back dues during that period.On April 6, Cortez, acting on an attorney's advice, wrotePuente, implicitly withdrawing his April 1 threat, tellingPuente that Respondent Local would "allow the men topay all back dues at one (I) month per week" until fullypaid. I must presume that the letter was directed at thesituation of the 13 employees, and to some extent, at least.was an attempt to mitigate the threat. I note that the letterwas not sent to any of the 13 employees, much less the 4alleged in the complaint. Moreover, the April I letter hadalready resulted in the desired effect-all four employeesmentioned in the complaint had by April 6 paid Respon-dent Local a sufficient amount to avoid loss of their jobs."Accordingly, I cannot find the April 6 letter to have miti-gated the threat.With regard to the allegation that the March. April, andMay dues deductions from the paychecks of San Diego Ma-rine employees Beckwith, Edwards, Gage, and Krause wereunlawful, I am not persuaded. It is true that each of theseindividuals had resigned his membership from the Union7 Beckwith is a possible exception. His dues record card shows an illegibleentry made in April and applied to the November 1975 dues That Aprilpayment may have been made after April 6. More likely it was made beforet57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the strike. However, there remained on file with SanDiego Marine valid and unrevoked dues-checkoff authori-zations. Those forms clearly permitted the Union to ask foraccelerated payment of back dues. When Respondent Localdemanded such back dues on behalf of these employees (inthe case of Edwards, by its April I letter to the payrolldepartment: in the case of Beckwith, Gage, and Krause byits April 6 and 28 letters to Puente) it was merely demand-ing payment pursuant to a procedure authorized by theemployee.The General Counsel has not cited any case, nor has myresearch revealed any, holding that previously authorizeddues deductions covering a hiatus period between contractsare unlawful. To be sure, the four employees involved herehad resigned their constitutional memberships, but theyhad not revoked their checkoff authorizations. Such a situ-ation is not inconsistent with the concept of financial coremembership under Hershey Foods Corp., supra. The resig-nations merely permitted the employees to avoid union dis-cipline. They may have wished, for reasons known to them.to continue paying dues to the Union. One reason mighthave been to avoid a reinstatement fee when the union-shopclause again forced them to rejoin.It may be argued, however, that the resignations weretantamount to rescission of the dues-checkoff authoriza-tions. Assuming that the employees so intended, I believe itreasonable for the Employer (who does not appear to havebeen notified) and the Union to insist that the employeefollow the procedure agreed to by the employee: give 15days' written notice to both the Union and San Diego Ma-rine of intent to cancel the checkoff authorization prior tothe expiration of the contract.Since no employee followed the prescribed procedure tocancel the checkoff authorizations, the only possible waythey would have been rendered ineffective is by operationof law.'" The first way is, as suggested above, by consideringthe resignations from membership as a cancellation of theauthorization. However, in District Lodge No. 99 and LodgeNo. 2139, International Association of Machinists and Aero-space Workers (General Electric Company), 194 NLRB 938(1972), the converse was argued. There the employee fol-lowed the procedure to cancel his dues deduction authori-zation and then argued that the cancellation should be con-sidered a resignation from membership. The Board rejectedthat argument, saying he did not "clearly convey" his intentto resign. Likewise, the four employees here did not "clearlyconvey" their intent to cancel the authorizations, and I can-not regard them as canceled.A second possible way is to regard the dues checkoff au-thorization as an integral part of the union-security clauseof the contract. Under such analysis, if the union-securityclause was rendered inoperable because of a hiatus, thenthe checkoffs would likewise be inoperable. When a newagreement containing a new union-security clause cameinto effect then, it would be argued, its use to collect hiatus18 Brotherhood of Railway. Airline and Steamship Clerks, etc. (Yello, CahCompany of Tampa), 205 NLRB 890 (1973), enfd. 498 F.2d 1105 (5th Cir.1974), is not apposite. In that case the dues-checkoff authorizations werecancelled by operation of law upon the employee's departure from employ-ment. In the instant case no affected employee left his employment with SanDiego Marine.dues would be an unwarranted extension of the clause.Colontie Fibre Co., supra: New York Shipbuilding Corp., su-pra, Operating Engineers Local 139 (T. J. Butters Construc-tion), supra; N.L.R.B. v. Spector Freight System, Inc., supra.The problem with this approach is that nowhere in thestatute are the two connected in such a way so that theauthorization may be considered an integral of the union-security clause. Section 8(a)(3) and 8(b)(2) provide thatunions and employers may negotiate a contract requiringunion membership as a condition of employment-assum-ing the appropriate grace period. Section 302(c)(4) merelygrants an exception to the criminal prohibition against em-ployer payments to unions and permits the employer's di-rect payments of dues, as long as voluntarily authorized bythe employee.?Indeed, in The Associated Press, 199 NLRB 1110 (1972),affd. 492 F.2d 662 (D.C. Cir. 1974), a case involving theBoard's Collyer deferral20doctrine, the Board had occasionto review a similar issue. Neither the old nor the new collec-tive-bargaining contracts contained a union-security clause,but they did contain dues-checkoff authorization clauses.During the economic strike between the contracts, someemployees resigned their union membership and cancelledtheir checkoff authorizations. The employer honored thecheckoff cancellations, but the union viewed the cancella-tions as untimely and therefore ineffective. In the arbitra-19 Even where the authorization is defective, it is not clear that such deduc-tions are unlawful under Sec. 8. See Salant & Salant, Inc. 88 NLRB 816.817-818, where the Board said:The basis for the Trial Examiner's finding in this connection is thatthe only requirement under Section 302 of the Act for checkoff is avoluntary written authorization, and that that requirement was satisfied.Thus, the Trial Examiner's theory appears to be that a determination ofwhether checkoff is an unfair labor practice under Section 8 of the Actturns on whether the checkoff in question meets the requirements ofSection 302 of the Act, and that a failure to satisfy such requirementsconstitutes per se a violation of Section 8. This is tantamount to sayingthat Section 302 created, in effect, a new specific unfair labor practicewhere none existed before. fn. omittedlWe disagree with this interpretation of the impact of the Section 302amendment to the Act. In our opinion, the lmitations on checkoff inSection 302 iesre intended neither to create a new unfair labor practice, noreven to be considered in determining whether checkoff violates Section 8 ofthe Act. We reach this conclusion for the following reasons: (i) Theoriginal House Bill as reported and passed specifically made a checkoffthat did not meet certain requirements an unfair labor practice underSection 8(aX2), but this provision was eliminated from that section inconference, and from the Bill as finally enacted, thereby implying thatunlawful checkoff was not intended to me made a per se unfair laborpractice; (2) The restrictions on checkoff appear instead in Title III ofthe Act, with a similar implication; and (3) Section 302 itself establisheswhat was plainly intended to be the method of enforcing and preventingviolations of its provisions, viz, criminal sanctions and injunction byU.S. District Courts, upon prosecution and petition for injunction bythe Attorney General. Thus, the Act itself and its legislative historycompel the conclusion that Congress did not intend the newly createdlimitations on checkoff in Section 302 to have any impact on the unfairlabor practice jurisdiction of this Board under Section 8, so as either tocreate or not create a per se violation of Section 8 solely on the basis of aviolation of those limitations. In our opinion, the intent of Congress wasrather to leave undisturbed the application by the Board to checkoff, aswell as other conduct not specifically proscribed by amendments toSection 8 its preexisting criteria for determining whether such conductas is engaged in constitutes a violation of the broad proscriptions ofSection 8. The intent was neither to supplement, nor to detract from,such proscription of checkoff as Section 8 imposes completely apartfrom, and independently of. the restnrictions on checkoff in Section302.Emphasis supplied.]2o Co/ller Insulated Wire. 192 NLRB 837 (19711.158 SAN DIEGO COUNTY DISTRICT COUNCIL OF CARPENTERStion which resulted, the arbitrator, agreeing with the union,found the cancellations untimely and held that the em-ployer owed dues on behalf of those employees for the con-tract hiatus period. He specifically found that the checkoffauthorizations were wage assignments in favor of the unionwhich "survived the expiration of the contract and the em-ployees were bound by [their] terms as was the employer."The Board found that the arbitrator's decision under theSpielberg test' was not clearly repugnant to the purposesand policies of the Act. The Court of Appeals affirmed.From Associated Press two concepts are clear. First.union-security clauses and dues-checkoff authorizations areclearly not so closely connected that the latter requires theformer for life. Second, the Board does not regard the en-forcement of a dues-checkoff authorization for hiatus pe-riod dues as necessarily violative of the Act.22Under thesecircumstances I am unable to find that Respondent Localviolated Section 8(b)(2) by asking the Employer to pay hi-atus period dues in cases where a valid dues-checkoff au-thorization remained in effect.V. THE REMEDYHaving found that Respondent Local and RespondentDistrict Council have engaged in certain unfair labor prac-tices, I shall recommend that they be required to cease and21 Spielberg Manufacturing Company. 112 NLRB 1080 (1955).22 A different result is obtained where "coercion" is involved. Pre-CastSlab and Tile Co., 88 NLRB 1237: Federal Stores Division of Spiegel. Inc. 91NLRB 647; Bayly Manufacturing Company, 103 NLRB 1337 (1953). andAmerican Screw, Company, 122 NLRB 485 (1958). A violation will also befound where dues are deducted without the employee's written authoriza-tion. Guadalupe Carrot Packers, dbh/a Romap Carrot Company. 228 NLRB369 (1977).desist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act, including duesreimbursement, with interest" where dues were exacted bymeans of an unlawful threat, as well as rescission and re-fund of the fines, with interest,24expunging and correctingthe members' records to reflect only the lawful portion ofthe fines.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CoN(I.uSloNS OF LAW1. Campbell and San Diego Marine are employers en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Respondent Local and Respondent District Councilare labor organizations within the meaning of Section 2(5)of the Act.3. By threatening employees with discharge pursuant toan inapplicable union-security clause for failing to pay duesfor a period when dues were not owed, Respondent Localviolated Section 8(b)(2) of the Act.4. By fining and causing employees to be fined fbr cross-ing a picket line after they had resigned from the Union,Respondent Local and Respondent District Council vio-lated Section 8(b)( 1 )(A) of the Act.5. By causing dues moneys to be withheld pursuant tovalid dues deduction authorizations for a period betweencollective-bargaining contracts, Respondent Local did notviolate any section of the Act.[Recommended Order omitted from publication.]23 SeaJarers International Union of North .4merica, (rea lkev District.AFL-CIO. 138 Nl.RB 1142 (1962).24 Id159